Citation Nr: 1431794	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a left pneumothorax (claimed as a collapsed left lung).

3.  Entitlement to service connection for a right pneumothorax (claimed as a collapsed right lung).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to January 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified during a hearing before a Veterans Law Judge (Board hearing).  A transcript of that hearing is of record.  However, in a February 2013 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and he was requested to indicate if he desired a new hearing.  In a February 2013 signed response, the Veteran indicated that he wished to testify at another Board hearing.

In March 2013, the Board dismissed the Veteran's claim of service connection for benign prostatic hypertrophy, status post prostate reduction, and remanded his remaining claims to the RO to comply with his request to be scheduled for another Board hearing.  

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.  

In a December 2013 decision, the Board reopened the Veteran's previously denied claims for service connection for a left and right pneumothorax and remanded the reopened claims, and his claim for service connection for right ear hearing loss, to the Agency of Original Jurisdiction (AOJ) for further development.

The issues of entitlement to service connection for a left and right pneumothorax are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran currently has right ear hearing loss that had its clinical onset in or is otherwise related to active service; right ear hearing loss was not manifested to a compensable degree within one year of his discharge from active service.


CONCLUSION OF LAW

The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 5103(A), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The May 2009 letter provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (court) in Dingess.  Thus, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's electronic files does not show any additional evidence relevant to the service connection claim on appeal.

The court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue was identified, including the evidence needed to substantiate the appeal.  There was a discussion of possible evidence that could substantiate the claim and testimony lead to the remand for new examination.  The Bryant duties were thereby met.

The purpose of the December 2013 remand was to afford the Veteran a VA examination.  

There was substantial compliance with the Board's remand, as the Veteran was scheduled for VA examination in January 2014.  

The Board finds that the January 2014 VA examination is adequate for rating purposes as the claims file was reviewed, the examiner considered the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  Accordingly, the records satisfy the provisions of 38 C.F.R. § 3.326 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II. Factual Background and Legal Analysis

Contentions

The Veteran asserts that he has right ear hearing loss that he attributes to exposure to acoustic trauma while serving in combat in Vietnam.  His service records show that he served in Vietnam from October 1970 to November 1971 and that his military occupation was light weapons infantryman.

The Veteran testified that he was exposed to daily small arms fire.  See Board hearing transcript at page 7.  He noted that his hearing acuity showed hearing loss when examined at induction although, when examined at separation, he was reported to have perfect hearing, and argued that the tests were unreliable.  Id. at 4.  After discharge, in the mid-1970s, the Veteran recalled having difficulty hearing conversational speech.  Id. at 9.  He denied any post service noise exposure.  Id. at 5.

Thus, the Veteran maintains that service connection is warranted for right ear hearing loss.

Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  More recently, the court held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as the etiology of hearing pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157. 

Facts and Analysis

Service treatment records do not reflect treatment for right ear hearing loss.  When examined for induction into service in February 1970, the Veteran's audiological findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5







When examined for separation in December 1971, audiological findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0







However, the lack of any evidence that a veteran exhibited hearing loss during his active military service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Post-service, an October 2009 statement from J.A.C., Au.D., a private audiologist, indicates that tests revealed a mild to severe high frequency sensory-neural hearing loss in both ears, beginning at 6000 Hertz in the right ear, and 3000 Hertz in the left ear.  The audiologist reviewed the Veteran's service treatment records that showed normal hearing at induction and separation, and opined that his "hearing loss was contributed to by noise exposure to small arms fire and artillery fire during his military service."  The audiologist also commented that the Veteran's separation physical appeared "suspicious" since there was an improvement of 20 decibel hearing at the frequency most affected by noise exposure. 

The charted audiological evaluation performed by J.A.C., in pure tone thresholds, in decibels, appears to show findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
35
25







In March 2010, a VA audiologist examined the Veteran.  Audiological evaluation, in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
25
25







Speech recognition was 100 percent in the right ear on the Maryland CNC Test.  The examiner diagnosed hearing within normal limits in the right ear from 500 to 4,000 Hertz.  In the examiner's opinion, the Veteran's right ear hearing loss did not meet the criteria for disability as per VA regulations.

In January 2014, the Veteran underwent VA audiological examination.  Audiological evaluation, in pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25


0




Speech recognition was 100 percent in the right ear on the Maryland CNC Test.  Sensorineural hearing loss in the frequency range of 6000 Hertz or higher frequencies was diagnosed in the right ear.

Here, there is no medical evidence to support a diagnosis of right ear hearing loss consistent with VA regulations at any time since the Veteran filed his current claim in March 2009.  See 38 C.F.R. § 3.385; Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225. 

In the absence of proof of a present disability, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 F. 3d 1328; Brammer v. Derwinski, 3 Vet. App. at 225; and McClain v. Nicholson, 21 Vet. App. at 319. 

In the absence of any competent evidence of right ear hearing loss, the Board must conclude the Veteran does not currently suffer from such disability.  

Moreover, the Veteran's active service treatment records show that he was not treated on even one occasion for complaints of problems associated with right ear hearing loss, and a right ear hearing disorder was not noted during service examination for separation in December 1971.  Moreover, the record is devoid of any report of treatment for right ear hearing loss between the Veteran's discharge from active service in 1972 and 2009, when hearing loss at 6000 Hertz was diagnosed by J.A.C., the private audiologist.  In this regard, an extended period of time after service without any manifestations of the claimed condition tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Accordingly, the documented treatment reports of record fail to establish continuity of symptomatology as to right ear hearing loss.

The Board recognizes that the mere absence of medical records does not contradict a veteran's statements about symptom history.  See Buchanan v. Nicholson, 451 F.3d. 1331, 1336 (Fed. Cir. 2006).  The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

While the Veteran believes that his right ear hearing loss is due to active service, he is not competent to make a statement of causation that is a medical determination.  Jandreau v. Nicholson, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. at 303.  Indeed, the clinical pathology of hearing disorders is not readily recognizable by layman.  Even medical professionals rely on diagnostic tools to diagnose hearing disorders.

The Veteran's contentions are outweighed by the medical evidence showing that the he does not currently demonstrate right ear hearing loss consistent with VA regulations.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for right ear hearing loss, and his clais must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).	


ORDER

Service connection for right ear hearing loss is denied.


REMAND

In December 2013, the Board directed that the Veteran undergo VA examination by a pulmonologist to determine the etiology of his claimed right and left pneumothorax disorders.  According to the May 2014 supplemental statement of the case (SSOC), a VA respiratory examination was performed on January 15, 2014, and the examiner provided a positive nexus opinion.  See SSOC at page 7.  The Board is unable to locate the January 2014 VA respiratory examination report in the Veteran's Virtual VA or Veterans Benefits Management System (VBMS) electronic files.

Accordingly, the case is REMANDED for the following action:

Associate the January 15, 2014, VA respiratory examination report with the Veteran's Virtual VA or VBMS electronic file.  

(1. If the examination report cannot be located, schedule the Veteran for a VA examination performed by a physician with expertise (i.e., a pulmonologist) to determine the etiology of any right or left pneumothorax disability found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims file should be made available to the examining physician for review.
	
For any right or left pneumothorax disability found, the examiner should opine as to whether it is at least as likely as not, i.e., is there at least a 50 percent probability, that it had its clinical onset or is otherwise related to the Veteran's active duty service.  In providing this opinion, the examiner is particularly requested to address the significance, if any, between the proximity of onset of the Veteran's initial left pneumothorax in November 1972 and his discharge from active service in January 1972.

Any opinion offered should be accompanied by fully explanatory reasons.

2.  Then, readjudicate the claims on appeal.  If the benefits   sought are not granted, provide the Veteran and his representative with a supplemental statement of the case before returning his file to the Board.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


